Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of the 17th day
of June 2013, by and between Lynn J. Good (the “Executive”) and Duke Energy
Corporation, a Delaware corporation (“Duke Energy”).

 

Recitals

 

WHEREAS, the Executive previously served as Chief Financial Officer of Duke
Energy; and

 

WHEREAS, Duke Energy desires to continue to employ the Executive, to serve as
its President and Chief Executive Officer effective as of July 1, 2013 (the
“Effective Date”) and the Executive desires to accept such positions with Duke
Energy.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.  Employment.  Duke Energy hereby employs the Executive, and the Executive
hereby accepts such employment, effective as of the Effective Date, upon the
terms and conditions set forth herein. Except as otherwise expressly provided
herein, this Agreement sets forth the terms and conditions of the Executive’s
employment by Duke Energy, represents the entire agreement of the parties with
respect to that subject, and supersedes all prior understandings and agreements
with respect to that subject.  Without limiting the foregoing sentence,
effective as of the Effective Date, this Agreement supersedes in its entirety
the Change in Control Agreement by and between Duke Energy and the Executive,
dated as of August 26, 2008, as amended.

 

2.  Position and Duties.

 

(a)                                 Duties.  The Executive shall be employed by
Duke Energy as President and Chief Executive Officer, and shall be appointed,
effective the Effective Date, to serve as a member of the Duke Energy Board of
Directors (the “Board”) and thereafter shall be nominated for reelection as a
member of the Board as Executive’s term as a director expires.  Executive shall
be responsible for the general management of the affairs of Duke Energy and
shall perform all duties incidental to such positions which may be required by
law and all such other duties as are properly required by the Board. The
Executive shall report directly to the Board. For administrative purposes, Duke
Energy may designate the Executive as being employed by one or more of its
affiliates.

 

(b)                                 Engaging in Other Employment.  While
employed by Duke Energy, the Executive shall devote her full time and attention
to Duke Energy and its affiliates and shall not be employed by any other person
or entity. Subject to Section 10, the Executive may reasonably participate as a
member in community, civic, or similar organizations and may pursue personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities as an employee in accordance with this
Agreement; provided that the Executive

 

--------------------------------------------------------------------------------


 

may serve on corporate boards (other than the Board) with the approval of the
Board, which approval shall not be unreasonably withheld.  The parties
acknowledge and agree that the Executive shall be entitled to continue to serve
on the board of directors of Hubbell Incorporated.

 

(c)                                  Loyal and Conscientious Performance.  The
Executive shall act at all times in compliance with the policies, rules and
decisions adopted from time to time by Duke Energy, its Board and any employing
affiliates and perform all of the duties and obligations required of her by this
Agreement in a loyal and conscientious manner.

 

(d)                                 Location.  The Executive’s principal office
shall be at the principal executive offices of Duke Energy in Charlotte, North
Carolina. Except for required business travel to an extent substantially
consistent with the business travel obligations of other senior Duke Energy
executives, the Executive will not be required to relocate to a new principal
place of business that is more than 50 miles from such location.

 

3.  Term of Employment.  The term of the Executive’s employment pursuant to this
Agreement shall commence on the Effective Date and end on the third anniversary
of the Effective Date, unless terminated earlier pursuant to the provisions of
this Agreement (the “Term”); provided that commencing on the third anniversary
of the Effective Date and on each anniversary of the Effective Date thereafter,
the Term shall automatically extend for an additional year unless either Duke
Energy or the Executive provides notice to the other party no later than 120
days in advance of the expiration of then-current Term that this Agreement shall
not renew; provided further that, upon the occurrence of a Change in Control (as
defined in the Duke Energy Corporation 2010 Long-Term Incentive Plan (“Plan”)),
the Term shall be automatically extended until the second anniversary of the
Change in Control, and thereafter shall be subject to further extension as
otherwise provided in this Section 3 above.

 

4.  Annual Cash Compensation.

 

(a)                                 Annual Base Salary.  During the Term, the
Executive’s annual base salary, payable in pro-rata installments not less often
than monthly, will be at the annual rate of not less than $1,200,000 (“Annual
Base Salary”).  If Annual Base Salary is increased during the Term, then such
adjusted salary will thereafter be the Annual Base Salary for all purposes under
this Agreement.

 

(b)                                 Short-Term Incentive Plan.  For each
calendar year occurring during the Term, the Executive shall be eligible to
participate in the Duke Energy Corporation Executive Short-Term Incentive Plan
(as it may be amended, or any successor thereto) or any other annual cash bonus
program, with an annual target opportunity thereunder of 125% of Annual Base
Salary (the “Target Bonus Opportunity”); provided that, notwithstanding the
foregoing, for the 2013 calendar year, the Executive’s Target Bonus Opportunity
shall be the sum of (i) 80% of the Executive’s actual annual base salary for the
portion of 2013 that precedes the Effective Date and (ii) 125% of the
Executive’s Annual Base Salary for the portion of 2013 that begins on the
Effective Date.  The terms and conditions of the Executive’s short-term
incentive compensation opportunities (including the Executive’s maximum annual
bonus) shall be substantially similar to the terms and conditions of the
short-term incentive compensation opportunities provided to

 

2

--------------------------------------------------------------------------------


 

other executive officers of Duke Energy, as determined by the Compensation
Committee of the Board (the “Committee”) from time to time.

 

5.  Equity Awards.

 

(a)                                 Promotion Grant.  As soon as practicable
after the Effective Date, but in no event prior to the commencement of the next
open window period for Duke Energy, the Executive shall be granted promotion
grants (the “Promotion Grants”) with an aggregate grant date value equal to the
excess of (i) the sum of (A) 200% of the Executive’s actual annual base salary
earned for the portion of 2013 that precedes the Effective Date and (B) 450% of
the Executive’s Annual Base Salary for the portion of 2013 beginning on the
Effective Date and ending on December 31, 2013 over (ii) the long-term incentive
award previously granted to the Executive in 2013 (200% of the Executive actual
annual base salary at the time of the grant) (the “Promotion Grant Amount”). 
The Executive’s Promotion Grants shall consist of (x) a number of target
performance shares (“Performance Shares”) based on Duke Energy common Stock
(“Duke Common Stock”) equal to the quotient obtained by dividing (I) the product
of the Promotion Grant Amount multiplied by 70% by (II) the Fair Market Value
(as defined in Plan) of a share of Duke Common Stock as of the date of grant and
(y) a number of restricted stock units (“Restricted Stock Units”) based on Duke
Common Stock equal to the quotient obtained by dividing (III) the product of the
Promotion Grant Amount multiplied by 30% by (IV) the Fair Market Value of a
share of Duke Common Stock as of the date of grant.  The terms and conditions of
the Promotion Grants shall be substantially identical to the terms and
conditions of the grants previously made to the Executive in calendar year 2013.

 

(b)                                 Regular Grant.  For each calendar year
during the Term commencing with the 2014 calendar year, the Executive shall be
eligible to participate in the applicable Duke Energy long-term incentive plan,
with an annual target opportunity thereunder of 450% of the Executive’s Annual
Base Salary.  The terms and conditions (e.g., performance measures, vesting
schedules, allocation between different forms of equity, maximum performance
share payout) of the Executive’s long-term incentive awards shall be
substantially similar to the terms and conditions of the long-term incentive
awards granted to other executive officers of Duke Energy, as determined by the
Committee from time to time (together with any equity awards held by the
Executive immediately prior to the Effective Date, the “LTIP Awards”). The terms
and conditions of the grant of LTIP Awards to the Executive under the applicable
Duke Energy long-term incentive plan shall be set forth in the award agreement
relating to the grant of such LTIP Award.

 

6.  Employee Benefits.  During the Term, the Executive shall be provided with
employee benefits (e.g., participation in retirement plans and health and
insurance plans), fringe benefits and perquisites on a basis no less favorable
than such benefits and perquisites as are provided by Duke Energy from time to
time to other executive officers of Duke Energy.  The Executive shall also be
entitled to participation in Duke Energy’s Executive Physicals Program. 
Notwithstanding the foregoing, the Executive shall not be eligible to accrue
additional benefits (other than interest credits on previously earned amounts)
under any nonqualified defined benefit pension plan, including the Duke Energy
Corporation Executive Cash Balance Plan, unless the Executive continues to be
employed by Duke Energy through the attainment of age 62 at which

 

3

--------------------------------------------------------------------------------


 

time the Executive shall be eligible to participate in such plan as it may be
amended from time to time.

 

7.  Use of Duke Energy Aircraft.  Duke Energy desires to provide for the
security of the Executive during her travels, and accordingly, whenever feasible
during the Term, Duke Energy will require the Executive to use Duke Energy
aircraft for her business travel.  During the Term, the Executive will also be
permitted to use Duke Energy aircraft for her personal travel within North
America pursuant to Duke Energy’s standard policies as in effect from time to
time and subject to availability in light of the use of Duke Energy aircraft for
other Duke Energy business. The Executive shall reimburse Duke Energy for the
cost of any such personal travel in accordance with Duke Energy’s standard rates
and reimbursement policies as in effect from time to time.  Notwithstanding any
other provision to the contrary, no reimbursement shall be required in respect
of (i) travel within the contiguous 48 United States to an annual physical as
provided in Section 6 hereof or (ii) travel to meetings of the board of
directors of other companies on whose board the Executive serves (further
provided that, to the extent any such other company does reimburse the Executive
for the cost of such travel, the Executive shall pay to Duke Energy within 30
days of the date the reimbursement is made the amount that is reimbursed).  To
the extent that the provision of aircraft usage is treated by the taxing
authorities as a taxable personal benefit to the Executive, the Executive will
be responsible for the payment of any taxes on such income, including making
payments to Duke Energy to fund withholding obligations as described in
Section 9 hereof.

 

8.  Expense Reimbursement.  During the Term, the Executive shall be reimbursed
for ordinary and reasonable expenses specifically including, but not limited to,
those associated with entertainment and travel in accordance with Duke Energy
policies and procedures.

 

9.  Withholding.  Duke Energy may withhold from the payments due to the
Executive for the payment of taxes and other lawful withholdings or required
Executive contributions, in accordance with applicable law.  If circumstances
arise in which such withholding or contributions are required on account of any
compensation or benefits (including, without limitation, upon the payment or
provision of any compensation or benefits pursuant to Sections 6 or 7), at a
time when there are not cash payments being made to the Executive from which
such withholding obligations can be satisfied, the Executive will deliver to
Duke Energy amounts sufficient to fund such withholding or contribution
obligations.

 

10.  Executive’s Covenants.

 

(a)                                 Confidentiality.

 

(i)  The Executive shall not, at any time, use (other than in the ordinary
course of and for the purpose of fulfilling her duties as an employee of Duke
Energy), divulge or otherwise disclose, directly or indirectly, any confidential
and proprietary information (including, without limitation, any customer or
prospect list, supplier list, acquisition or merger target, business plan or
strategy, data, records, financial information or other trade secrets)
concerning the business, policies or operations of Duke Energy or its affiliates
(or any predecessors thereof) that the Executive may have learned or become
aware of at any time on or prior to the date hereof or during the term of the
Executive’s employment by Duke Energy.

 

4

--------------------------------------------------------------------------------


 

(ii)  The Executive further acknowledges and agrees that all “Company
Materials,” which include, but are not limited to, computers, computer software,
computer disks, tapes, printouts, source, HTML and other code, flowcharts,
schematics, designs, graphics, drawings, photographs, charts, graphs, notebooks,
customer lists, sound recordings, other tangible or intangible manifestation of
content, and all other documents whether printed, typewritten, handwritten,
electronic, or stored on computer disks, tapes, hard drives, or any other
tangible medium, as well as samples, prototypes, models, products and the like,
shall be the exclusive property of Duke Energy and, upon termination of the
Executive’s employment with Duke Energy (or, in the event that the Executive
continues as a director of Duke Energy, upon her ceasing to be a director of
Duke Energy), or upon the request of Duke Energy, all Company Materials,
including all copies thereof, as well as all other property of Duke Energy then
in the Executive’s possession or control, shall be returned to Duke Energy. For
purposes of this Section 10(a), “Company Materials” shall include all such
materials of Duke Energy and its affiliates (and any predecessors thereof).

 

(iii)  The Executive acknowledges that Company Materials may contain information
that is confidential and subject to the attorney-client privilege of Duke Energy
or its affiliates or otherwise protected by attorney work product immunity. 
Except as required by law, the Executive agrees not to disclose to any person
(other than in-house or outside counsel for Duke Energy and its affiliates) the
content or substance of any such Company Materials or confidential or privileged
conversations or discussions that the Executive may have or may have had at any
time, whether during her employment hereunder or otherwise, regarding such
Company Materials.

 

(b)                                 Noncompetition/Nonsolicitation.

 

(i)  During the Restricted Period (as defined below), the Executive agrees that
she shall not, without Duke Energy’s prior written consent, which shall not be
unreasonably withheld, for any reason, directly or indirectly, either as
principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise (A) become engaged or involved, in a manner that relates
to or is similar in nature to those duties performed by the Executive at any
time during her employment with Duke Energy and its affiliates, in any business
(other than as a less-than three percent (3%) equity owner of any corporation
traded on any national, international or regional stock exchange or in the
over-the-counter market) that competes with Duke Energy or any of its affiliates
in the business of production, transmission, distribution, or retail or
wholesale marketing or selling of electricity; resale or arranging for the
purchase or for the resale, brokering, marketing, or trading of electricity or
derivatives thereof; energy management and the provision of energy solutions;
development and operation of power generation facilities, domestically and
abroad; and any other business in which Duke Energy, including affiliates, is
engaged at the termination of the Executive’s continuous employment with Duke
Energy, including affiliates; or (B) induce or attempt to induce any customer,
client, supplier, employee, agent or independent contractor of Duke Energy or
any of its affiliates to reduce, terminate, restrict or otherwise alter its
business relationship with Duke Energy or its affiliates.  The provisions of
this Section 10(b)(i) shall be effective only within any state or country with
respect to which was conducted a business of Duke Energy and its affiliates
during any part of the Executive’s employment.  The parties intend the above
geographical areas to be completely severable and independent, and any
invalidity or unenforceability of this Agreement

 

5

--------------------------------------------------------------------------------


 

with respect to any one area shall not render this Agreement unenforceable as
applied to any one or more of the other areas.

 

(ii)  For purposes of this Section 10(b), “Restricted Period” shall mean the
period of the Executive’s employment during the Term and the 24-month period
following termination of employment.

 

(c)                                  Forfeiture and Repayments.  The Executive
agrees that, in the event that she violates the provisions of Section 10(a) and
10(b), (i) she will forfeit and not be entitled to any further payments under
Section 11, (ii) any stock options (“Options”) then-outstanding shall expire
immediately and (iii) if such violation is after the termination of her
employment, she will be obligated to repay to Duke Energy the sum of (x) any
amounts, other than pursuant to Options, paid (determined as of the date of
payment) after the termination of employment pursuant to Section 11 hereof and
(y) the amount of any gains realized by the Executive upon the exercise of
Options (measured by the difference between the aggregate fair market value on
the date of exercise of shares underlying the Options and the aggregate exercise
price of the Options) within the one-year period prior to the first date of the
violation, with such sum reduced by any amount previously repaid pursuant to
this Section 10(c).  Such amount shall be paid to Duke Energy in cash in a
single sum within ten business days after the first date of the violation,
whether or not Duke Energy has knowledge of the violation or has made a demand
for payment.  Any such payment made following such date shall bear interest at a
rate equal to the prime lending rate of Citibank, N.A. (as periodically set)
plus 1%.

 

(d)                                 Nondisparagement.  The Executive shall not
disparage Duke Energy or any of its affiliates or their respective directors,
officers, employees, agents, stockholders, successors and assigns (both
individually and in their official capacities with Duke Energy) (the “Duke
Energy Parties”) or any Duke Energy Parties’ goods, services, employees,
customers, business relationships, reputation or financial condition. Duke
Energy agrees that, following the Date of Termination, it will instruct its
executive officers and members of the Board not to disparage the Executive or
the Executive’s business relationships or reputation. For purposes of this
Agreement, to “disparage” means to make statements, whether oral or written,
whether direct or indirect, whether true or false and whether acting alone or
through any other person, that cast the subject of the statement in a critical
or unfavorable light or that otherwise cause damage to, or intend to embarrass,
the subject of the statement. Nothing in the foregoing will preclude either
party from providing truthful disclosures as required by applicable law or legal
process.

 

(e)                                  Cooperation.  During the Term and
thereafter, the Executive shall cooperate with Duke Energy and its affiliates,
without additional consideration, in any internal investigation or
administrative, regulatory, or judicial proceeding as reasonably requested by
Duke Energy including, without limitation, Executive’s being available to Duke
Energy or its affiliates upon reasonable notice for interviews and factual
investigations, appearing at Duke Energy’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to Duke
Energy all pertinent information, and turning over to Duke Energy all relevant
documents that are or may come into the Executive’s possession, all at times and
on schedules that are reasonably consistent with the Executive’s other permitted
activities and commitments if the Executive is then employed by Duke Energy and
otherwise taking into account the Executive’s reasonable business obligations.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Scope of Restrictions.  The Executive
acknowledges that the restrictions set forth in this Section 10 are reasonable
and necessary to protect Duke Energy’s business and goodwill, and that the
obligations under this Section 10 shall survive any termination of her
employment. The Executive acknowledges that if any of these restrictions or
obligations are found by a court having jurisdiction to be unreasonable or
overly broad or otherwise unenforceable, she and Duke Energy agree that the
restrictions or obligations shall be modified by the court so as to be
reasonable and enforceable and, if so modified, shall be fully enforced.

 

(g)                                  Consideration; Survival.  The Executive
acknowledges and agrees that the compensation and benefits provided in this
Agreement constitute adequate and sufficient consideration for the covenants
made by the Executive in this Section 10.  As further consideration for the
covenants made by the Executive in this Section 10, Duke Energy has provided and
will provide the Executive certain proprietary and other confidential
information about Duke Energy, including, but not limited to, business plans and
strategies, budgets and budgetary projections, income and earnings projections
and statements, cost analyses and assessments, and/or business assessments of
legal and regulatory issues.

 

11.  Termination of Employment.

 

(a)                                 In General. Notwithstanding anything to the
contrary contained herein, the Executive’s employment may be terminated prior to
the end of the Term (i) by the Executive; (ii) by Duke Energy; or (iii) upon the
death, or due to the Disability (as defined on Exhibit A) of the Executive.

 

(b)                                 Termination without Cause or Resignation for
Good Reason.  If, during the Term, the Executive’s employment is terminated
(x) by Duke Energy other than for Cause (as defined on Exhibit A), death or
Disability or (y) by the Executive for Good Reason (as defined on Exhibit A),
the Executive shall be entitled to the compensation and benefits set forth in
Section 11(b)(i) and 11(b)(ii) (the “Severance Payments”):

 

(i)  Compensation Other Than Severance Payments.  Duke Energy shall pay to the
Executive (A) the Accrued Obligations (as defined in Exhibit A) and (B) any
rights or payments, except for any severance benefits, that are vested benefits
or that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with Duke Energy or
its affiliates at or subsequent to the Date of Termination (as defined
Exhibit A), which shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement (collectively, the “Vested Benefits”).

 

(ii)  Severance Benefits.  Subject to the Executive’s execution of a release
substantially in the form attached hereto as Exhibit B (the “Release”) and the
Release becoming effective and irrevocable in accordance with its terms by no
later than the 55th day immediately following the date that the Executive incurs
a “separation from service” within the meaning of Section 409A of the Code (the
“Release Deadline”), Duke Energy shall pay to the Executive the following
amounts:

 

7

--------------------------------------------------------------------------------


 

(A)  Short-Term Incentive Plan Payable in Cash.  A lump sum payment equal to a
pro-rata amount of the Executive’s annual cash bonus shall be payable at the
same time as payments are made to other participants under the applicable
performance-based bonus plan, but in any event on or before March 15th of the
year immediately following the year to which such pro-rata bonus relates,
determined based on the actual achievement of performance goals under any
performance-based bonus plan, program, or arrangement (provided that the
Committee may exercise negative discretion but only to the extent applied to
similarly situated active executives of Duke Energy) in which the Executive
participates for the year in which the Date of Termination occurs, based on the
terms and conditions of the applicable plan or program (including the
Executive’s Target Bonus Opportunity), pro-rated based on the number of days of
service during the bonus year occurring prior to the Date of Termination divided
by 365;

 

(B)  Lump Sum Cash Severance Payment.  The amount equal to the product of
(1) 2.99 and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the
Target Bonus Opportunity, shall be payable in a lump sum within 15 calendar days
after the Release Deadline or such later date as may be required under
Section 21 of this Agreement;

 

(C)  Welfare Benefits.  For 2.99 years following the Date of Termination (the
“Benefits Period”), Duke Energy shall provide access to the Executive and her
eligible dependents to medical and dental insurance benefits substantially
similar to those provided to the Executive and her dependents immediately prior
to the Date of Termination, and Duke Energy shall make monthly cash payments,
with the first such payment payable within 15 calendar days after the Release
Deadline or such later date as may be required under Section 21 of this
Agreement, and each subsequent monthly payment to be made on the 15th day of
each calendar month during the Benefits Period after the initial payment in an
amount equal to the monthly amount of Duke Energy-paid portion relating to the
monthly amount charged to active non-union employees for such benefits during
the Benefits Period, based on Duke Energy’s assumed cost for such coverage for
internal accounting purposes; provided, however, that the first cash payment
shall be equal to the aggregate anticipated amount for the calendar months
beginning with the calendar month immediately following the date of termination
and ending with the calendar month in which such payment is made; provided,
further, however, that nothing herein shall prohibit (1) Duke Energy from
amending the terms and conditions of the plans under which such welfare benefits
are provided under this Section 11(b)(ii)(C) if such amendments similarly affect
all or substantially all similarly situated employees or in order to comply with
changes to applicable law and (2) to the extent that this provision would result
in the plans under which such welfare benefits are provided under this
Section 11(b)(ii)(C) being considered “discriminatory” or otherwise would result
in material adverse tax consequences to Duke Energy or the Executive, then the
Executive shall be ineligible for such benefits and receive no benefits or
payments in lieu thereof, or at the Executive’s election, for such period the
Executive may purchase those benefits at the minimum such cost as would not
result in such

 

8

--------------------------------------------------------------------------------


 

adverse tax consequences.  Benefits otherwise receivable by the Executive
pursuant to this Section 11(b)(ii)(C) shall be reduced to the extent that
benefits of the same type are received by or made available to the Executive
during the applicable Benefits Period as a result of subsequent employment (and
any such benefits received by or made available to the Executive shall be
reported to Duke Energy by the Executive).  In addition, Duke Energy shall make
a lump sum cash payment, payable within 15 calendar days after the Release
Deadline or such later date as may be required under Section 21 of this
Agreement, in an amount equal to the anticipated cost of basic life insurance
coverage for the applicable Benefits Period, based on Duke Energy’s assumed cost
for such coverage for internal accounting purposes at the Date of Termination. 
The continued benefits described in this Section 11(b)(ii)(C) that are taxable
benefits (and that are not disability pay or death benefit plans within the
meaning of Section 409A of the Code) are intended to comply, to the maximum
extent possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any of
those benefits either do not qualify for that exception, or are provided beyond
the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (1) any reimbursement of eligible expenses shall be paid within ten
(10) calendar days following the Executive’s written request for reimbursement,
or such later date as may be required under Section 21 of this Agreement;
provided that the Executive provides written notice no later than 15 calendar
days prior to the last day of the calendar year following the calendar year in
which the expense was incurred; (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (3) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

(D)  Equity Award Vesting.  Notwithstanding the terms of any award agreement or
plan document to the contrary, the Executive shall be entitled to the following
with respect to outstanding equity awards.

 

(1)  Restricted Stock Units.  Immediate vesting of those outstanding Restricted
Stock Units held by the Executive as of the Date of Termination that would have
vested if the Executive remained employed for the duration of the applicable
Benefits Period and such Restricted Stock Units shall be settled within 15
calendar days after the Release Deadline; provided, however, that if the
Restricted Stock Units are considered to be deferred compensation under
Section 409A of the Code for any reason, the Executive’s Restricted Stock Units
shall continue to vest and settle in accordance with the terms of the applicable
Restricted Stock Unit award agreement but in any event for a period of no less
than the duration of the applicable Benefits Period.

 

(2)  Performance Shares.  Continued vesting of outstanding Performance Shares
held by the Executive that are not vested as of the Date of Termination for

 

9

--------------------------------------------------------------------------------


 

the duration of the applicable Benefits Period, with the achievement of the
performance goals under such Performance Shares being determined based on actual
performance at the end of the applicable performance period.

 

(3)  Stock Options.  Continued vesting of outstanding unvested stock options for
the duration of the applicable Benefits Period, with any vested stock options
remaining exercisable for no less than 90 days following the Benefits Period,
but in no event shall the vested stock options remain exercisable beyond the
maximum original term of such stock options.

 

(E)  Pension Benefits.  In the event that the Date of Termination occurs within
30 days prior to, on the date of, or within two years following the occurrence
of a Change in Control (“CiC Term”):

 

(1) The Executive’s benefits accrued or credited through the Date of Termination
under any tax-qualified, supplemental or excess defined contribution plan
maintained by Duke Energy (or a subsidiary of Duke Energy (“Subsidiary”)) and
any other defined contribution plan or agreement entered into between the
Executive and Duke Energy (or a Subsidiary) which is designed to provide the
executive with supplemental retirement benefits but only to the extent that the
Executive participates therein and accrues benefits thereunder as of the Date of
Termination (collectively and individually, the “DC Pension Plan”) that are not
vested as of the Date of Termination but that would have vested had the
Executive remained employed by Duke Energy for the remainder of the CiC Term
shall be fully vested as of the Date of Termination and paid in accordance with
the terms of the applicable plan.  In addition to the benefits to which the
Executive is entitled under the DC Pension Plan, Duke Energy shall pay the
Executive a lump sum amount, in cash, equal to the amount that would have been
contributed thereto by Duke Energy on the Executive’s behalf during the Benefits
Period, determined (x) as if the Executive made the maximum permissible
contributions thereto during such period, (y) as if the Executive earned
compensation during such period equal to the sum of the Executive’s Annual Base
Salary and Target Bonus Opportunity as in effect immediately prior to the Date
of Termination, or, if higher, as in effect immediately prior to the occurrence
of the first event or circumstance constituting Good Reason, and (z) without
regard to any amendment to the DC Pension Plan made subsequent to the Change in
Control and on or prior to the Date of Termination, which amendment adversely
affects in any manner the computation of benefits thereunder.  The amount
described in the immediately preceding sentence shall be paid within 15 calendar
days after the Release Deadline, or such later date as may be required under
Section 22.

 

(2) The Executive’s benefits accrued or credited through the Date of Termination
of employment under any tax-qualified, supplemental or excess defined benefit
pension plan maintained by Duke Energy (or a Subsidiary) and any other defined
benefit plan or agreement entered into between the Executive and Duke Energy (or
a Subsidiary) which is designed to provide the Executive with supplemental
retirement benefits but only to the extent that the Executive

 

10

--------------------------------------------------------------------------------


 

participates therein and accrues benefits thereunder as of the Date of
Termination (collectively and individually, the “DB Pension Plan”) that are not
vested as of the Date of Termination but that would have vested had Executive
remained employed by Duke Energy for the remainder of the CiC Term shall be
fully vested as of the Date of Termination and paid in accordance with the terms
of the applicable plan. In addition to the benefits to which the Executive is
entitled under the DB Pension Plan, Duke Energy shall pay the Executive a lump
sum amount, in cash, equal to the amount that would have been allocated
thereunder by Duke Energy in respect of the Executive (or accrued by the
Executive, which accrual shall be calculated based on the actuarial assumptions
contained in the DB Pension Plan) during the Benefits Period, determined (x) as
if the Executive earned compensation during such period equal to the sum of the
Executive’s Annual Base Salary and Target Bonus Opportunity as in effect
immediately prior to the Date of Termination, or, if higher, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason, and (y) without regard to any amendment to the DB
Pension Plan made subsequent to the Change in Control and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of benefits thereunder.  The amount described in the immediately
preceding sentence shall be paid within 15 calendar days after the Release
Deadline, or such later date as may be required under Section 22.

 

(F)  Outplacement Services.  Duke Energy shall, at its sole expense as incurred,
provide the Executive with outplacement services, commensurate with her position
as Chief Executive Officer, selected by Duke Energy and reasonably acceptable to
the Executive, provided that such outplacement benefits shall end not later than
the first anniversary of the Date of Termination.

 

(c)                                  Termination of Employment for Death or
Disability.  If the Executive’s employment is terminated for death or
Disability, she shall be entitled to receive a lump sum payment of the Accrued
Obligations, a pro-rata portion of her annual cash bonus for the year during
which the Date of Termination occurs, determined based on actual performance and
paid at the time that payment under the applicable annual incentive plan are
made to other executive officers of Duke Energy and paid in accordance with the
terms of such annual incentive plan, the Vested Benefits and the treatment of
all LTIP Awards shall be determined in accordance with the terms of the award
agreements for such LTIP Awards.

 

(d)                                 Resignation by the Executive without Good
Reason.   If the Executive’s employment is terminated by the Executive other
than with Good Reason (and not due to Disability), the Executive shall be
entitled to receive a lump sum payment of the Accrued Obligations, the Vested
Benefits and the treatment of all LTIP Awards shall be determined in accordance
with the terms of the award agreements for such LTIP Awards.

 

(e)                                  Termination for Cause.  If the Executive’s
employment is terminated by Duke Energy for Cause, the Executive shall be
entitled to receive a lump sum payment of the Accrued Obligations, the Vested
Benefits and the treatment of all LTIP Awards shall be determined in accordance
with the terms of the award agreements for such LTIP Awards.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Effect of Termination on Other Positions. 
If, on the Date of Termination, the Executive is a member of the Board or the
board of directors of any of Duke Energy’s affiliates, or holds any other
position with Duke Energy or its affiliates, the Executive shall be deemed to
have resigned from all such positions as of the Date of Termination.  The
Executive agrees to execute such documents and take such other actions as Duke
Energy may request to reflect such resignation.

 

(g)                                  Certain Payment Disputes. Duke Energy will
reimburse the Executive for all reasonable legal fees and expenses incurred by
the Executive during her lifetime (i) in successfully disputing pursuant to
Section 17 a termination which is ultimately determined to constitute a
termination of employment entitling her to benefits pursuant to this Section 11
or (ii) in reasonably disputing pursuant to Section 17 whether or not Duke
Energy has terminated her employment for Cause. Payment will be made within 20
business days after delivery of the Executive’s written request for payment
accompanied by such evidence of fees and expenses incurred as Duke Energy
reasonably may require, provided that the Executive shall request reimbursement
not later than 11 months after which the underlying expense is incurred and any
such payment shall be made not later than the last day of the year following the
year in which the underlying expense was incurred.

 

(h)                                 Full Settlement.  The payments and benefits
provided under this Section 11 shall be in full satisfaction of Duke Energy’s
obligations to the Executive upon her termination of employment and in no event
shall the Executive be entitled to severance benefits (or other damages in
respect of a termination of employment or claim for breach of this Agreement)
beyond those specified in this Section 11.  For the avoidance of doubt, this
Agreement supersedes all other agreements with respect to the subject matter
contained herein, including, without limitation, the Duke Energy Corporation
Executive Severance Plan and the Change in Control Agreement by and between the
Executive and Duke Energy, dated as of August 26, 2008, as amended.  The
provisions of this Section 11 shall survive any termination of the Executive’s
employment during the Term.

 

12.  Administration.

 

(a)                                 Designation of Beneficiary.  The Executive
shall designate a person or persons (“Beneficiary”) to receive benefits
hereunder following the death of the Executive by submitting to the Committee a
designation of Beneficiary in the form required by the Committee.  In the
absence of a valid designation form, all such benefits shall be paid to the
legal representative of the Executive’s estate. If Duke Energy has any doubt as
to the proper Beneficiary to receive payments hereunder, Duke Energy shall have
the right to withhold such payments until the matter is finally determined.

 

(b)                                 No Assignment.  No right or benefit under
this Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge such rights or benefits shall be void.

 

13.  Notice.  Any notice to be given hereunder by either party to the other must
be in writing and be effectuated either by personal delivery in writing or by
mail, registered or

 

12

--------------------------------------------------------------------------------


 

certified, postage prepaid, with return receipt requested. Mailed notices shall
be addressed to the parties at the following addresses:

 

If to Duke Energy or any Duke Energy affiliate:

 

Chairman, Compensation Committee
Duke Energy Corporation
550 South Tryon Street
Charlotte, North Carolina 28202

 

cc:                                Chief Legal Officer/General Counsel
Duke Energy Corporation
550 South Tryon Street
Charlotte, North Carolina 28202

 

If to the Executive:

 

At the most recent contact information on file in the payroll records of Duke
Energy.

 

14.  Waiver of Breach.  The waiver by any party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party.

 

15.  Severability.  The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.

 

16.  Amendment.  No modifications or amendments of the terms and conditions
herein shall be effective unless in writing and signed by the parties or their
respective duly authorized agents.

 

17.  Governing Law and Forum Selection.  The parties agree that any dispute,
claim, or controversy based on common law, equity, or any federal, state, or
local statute, ordinance, or regulation (other than workers’ compensation
claims) arising out of or relating in any way to the Executive’s employment, the
terms, benefits, and conditions of employment, or concerning this Agreement or
its termination and any resulting termination of employment, including whether
such a dispute is arbitrable, shall be settled by arbitration.  This agreement
to arbitrate includes but is not limited to all claims for any form of illegal
discrimination, improper or unfair treatment or dismissal, and all tort claims. 
The Executive will still have a right to file a discrimination charge with a
federal or state agency, but the final resolution of any discrimination claim
will be submitted to arbitration instead of a court or jury. The arbitration
proceeding will be conducted under the employment dispute resolution arbitration
rules of the American Arbitration Association in effect at the time that a
demand for arbitration under the rules is made, and such proceeding will be
adjudicated in Charlotte, North Carolina in accordance with the laws of the
state of North Carolina, without regard to any applicable state’s choice of law
provisions. The decision of the arbitrator(s), including determination of the
amount of any damages suffered, will be exclusive, final, and binding on all
parties, their heirs, executors, administrators, successors and assigns. Each
party will bear its own expenses in the

 

13

--------------------------------------------------------------------------------


 

arbitration for arbitrators’ fees and attorneys’ fees, for its witnesses, and
for other expenses of presenting its case.  Other arbitration costs, including
administrative fees and fees for records or transcripts, will be borne equally
by the parties.  Notwithstanding anything in this Section 17 to the contrary, if
the Executive prevails with respect to any dispute submitted to arbitration
under this Section 17, Duke Energy will reimburse or pay all legal fees and
expenses that the Executive may reasonably incur as a result of the dispute.

 

18.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their permitted successors, assigns, legal
representatives and heirs, but neither this Agreement nor any rights hereunder
shall be assignable by the Executive. Duke Energy will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Duke Energy to assume
expressly and agree in writing to perform this Agreement in the same manner and
to the same extent that Duke Energy would be required to perform it if no
succession had taken place.

 

19.  No Offset; Mitigation.  Except as otherwise provided in this Agreement,
Duke Energy’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations under this Agreement will not be affected
by any set-off, counterclaim, recoupment, defense, or other claim, right, or
action that Duke Energy may have against the Executive or others. In no event
will the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts (including amounts for damages for
breach) payable to the Executive under any of the provisions of this Agreement
and, except as explicitly set forth in Section 10 and Section 11, those amounts
will not be reduced simply because the Executive obtains other employment.

 

20.  Document Preparation Fees.  Duke Energy shall promptly reimburse the
Executive for reasonable attorney’s fees incurred by the Executive in the
negotiation and documentation of this Agreement upon receipt of supporting
documentation reasonably satisfactory to Duke Energy. Payment will be made
within five business days after delivery of the Executive’s written request for
payment accompanied by such evidence of fees and expenses incurred as Duke
Energy reasonably may require, subject to a cap of $25,000, provided that any
reimbursements under this Section 20 are made in a manner consistent with the
last sentence of Section 21 of this Agreement.

 

21.  Code § 409A.  It is the intention of Duke Energy and the Executive that
this Agreement not result in unfavorable tax consequences to the Executive under
Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A.  This Agreement will be administered
and interpreted in a manner consistent with this intent, and any provision that
would cause this Agreement to fail to satisfy Section 409A will have no force
and effect until amended to comply therewith (which amendment may be retroactive
to the extent permitted by Section 409A).  Duke Energy and the Executive agree
to work together in good faith in an effort to comply with Section 409A
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that Duke
Energy shall not be required to assume any increased economic burden. 
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, the Executive shall

 

14

--------------------------------------------------------------------------------


 

not be considered to have terminated employment with Employer for purposes of
this Agreement and no payments shall be due to her under this Agreement which
are payable upon her termination of employment until she would be considered to
have incurred a “separation from service” from Duke Energy within the meaning of
Section 409A.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following the Executive’s termination of
employment shall instead be paid in a lump sum on the first day of the seventh
month following her termination of employment (or upon her death, if earlier). 
In addition, for purposes of this Agreement, each amount to be paid or benefit
to be provided to the Executive pursuant to this Agreement shall be construed as
a separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement or in-kind benefits provided under the terms
of this Agreement, (i) the amount of such expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall not affect the expenses
eligible for reimbursement or in-kind benefits provided in another taxable year,
(ii) any reimbursements of such expenses and the provision of any in-kind
benefits shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Section 409A, provided that with respect
to any reimbursements for any taxes to which the Executive becomes entitled
under the terms of this Agreement, the payment of such reimbursements shall be
made by Duke Energy no later than the end of the calendar year following the
calendar year in which the Executive remits the related taxes, and (iii) the
right to reimbursement or in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

 

22.  Limitations on Payments under Certain Circumstances.

 

(a)                                 Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
change in control or the termination of the Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the Severance Payments,
being hereinafter referred to as the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
arrangement or agreement, the Severance Payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phaseout of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phaseout of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). If a reduction in Severance
Payments is necessary pursuant to this Section 22(a), then the reduction shall
occur in the following order:  (i) cash payments under Sections 11(b)(ii)(A) and

 

15

--------------------------------------------------------------------------------


 

11(b)(ii)(B); (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant); (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant); and (iv) reduction of welfare benefits.

 

(b)                                 For purposes of determining whether and the
extent to which the Total Payments shall be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, based on the determination of a nationally recognized certified public
accounting firm that is selected by Duke Energy, and reasonably acceptable to
the Executive, for purposes of making the applicable determinations under this
Section 22 (the “Accounting Firm”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, based on the
determination of the Accounting Firm, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” within the meaning of Section 280G(b)(3) of
the Code (the “Base Amount”) allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Accounting Firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

 

(c)                                  At the time that payments are made under
this Agreement, Duke Energy shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice Duke Energy has received from the Accounting Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

(d)                                 For purposes of clarity, the Executive shall
not be entitled to an form of tax gross-up in connection with Section 280G of
the Code or Section 4999 of the Code under any circumstances.

 

23.  Indemnification.  Duke Energy hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent permitted by applicable law
and under the by-laws of Duke Energy against and in respect to any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from the
Executive’s good faith performance of the Executive’s duties and obligations
with Duke Energy.  Duke Energy shall cover the Executive as an insured under
directors and officers liability insurance both during and, while potential
liability exists, after the Term in the same amount and to the same extent as
Duke Energy covers its other members of the Board.  This Section 23 shall
survive the expiration of the Term and any termination of the Executive’s
employment.  This provision is in addition to any other rights of
indemnification the Executive may have.

 

16

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

DUKE ENERGY CORPORATION

 

 

 

 

 

/s/ E. Marie McKee

 

By:     E. Marie McKee

 

Title:  Chair, Compensation Committee of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Lynn J. Good

 

Lynn J. Good

 

[EMPLOYMENT AGREEMENT SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

“Accrued Obligations” shall mean a cash lump sum payment equal to the sum of (w)
any earned but unpaid Annual Base Salary through the Date of Termination, (x)
any of the Executive’s business expenses that are reimbursable, but have not
been reimbursed as of the Date of Termination, (y) the Executive’s annual cash
bonus earned for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such annual cash bonus has not been paid as
of the Date of Termination and (z) any accrued vacation pay to the extent not
theretofore paid.

 

“Cause” shall mean (i) a material failure by the Executive to carry out, or
malfeasance or gross insubordination in carrying out, reasonably assigned duties
or instructions consistent with the Executive’s position, (ii) the final
conviction of the Executive of a felony or crime involving moral turpitude,
(iii) an egregious act of dishonesty by the Executive (including, without
limitation, theft or embezzlement) in connection with employment, or a malicious
action by the Executive toward the customers or employees of Duke Energy or any
affiliate of Duke Energy, (iv) a material breach by the Executive of Duke
Energy’s Code of Business Ethics, or (v) the failure of the Executive to
cooperate fully with governmental investigations involving Duke Energy or any
affiliate of Duke Energy; provided, however, that Duke Energy shall not have
reason to terminate the Executive’s employment for Cause pursuant to this
Agreement unless the Executive receives written notice from Duke Energy
identifying the acts or omissions constituting Cause and a 30-day opportunity to
cure, if such acts or omissions are capable of cure.

 

“Date of Termination” shall mean the date specified in the Notice of Termination
(which, in the case of a termination by Duke Energy, shall not be less than 30
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than 15 days nor (without the
consent of Duke Energy) more than 60 days, respectively, from the date such
Notice of Termination is given); provided, however, that if the Executive’s
employment is terminated for Disability, the Date of Termination shall be thirty
(30) days after Notice of Termination is given (provided that the Executive
shall not have returned to the full-time performance of the Executive’s duties
during such thirty (30) day period). Duke Energy and the Executive shall take
all steps necessary (including with regard to any post-termination services by
the Executive) to ensure that any termination under this Agreement constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

 

“Disability” shall mean a termination of employment as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
Duke Energy for a period of six consecutive months, Duke Energy shall have given
the Executive a Notice of Termination for Disability, and, within 30 days after
such Notice of Termination is given, the Executive shall not have returned to
the full-time performance of the Executive’s duties.

 

A-1

--------------------------------------------------------------------------------


 

“Good Reason” shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) of any one of the
following material adverse changes to the Executive’s employment relationship by
Duke Energy: (i) a material reduction in the Executive’s Annual Base Salary
(exclusive of any across the board reduction similarly affecting all or
substantially all similarly situated employees), (ii) a material reduction in
the Executive’s Target Bonus Opportunity (exclusive of any across the board
reduction similarly affecting all or substantially all similarly situated
employees), or (iii) a material diminution in the Executive’s positions
(including status, offices, titles and reporting relationships), authority,
duties or responsibilities, or any failure by the Board to nominate the
Executive for reelection as a member of the Board. The Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason under this Agreement,
provided, however, that the Executive shall not have reason to terminate
employment for Good Reason pursuant to this Agreement unless, the Executive
shall have provided Duke Energy with written notice of the occurrence of the
event constituting Good Reason within 90 days of the occurrence of such event
and Duke Energy shall have failed to cure such event within 30 days following
receipt of such written notice and (y) the Executive provides Notice of
Termination within one year of the date on which the event giving rise to such
Good Reason occurs. The Executive’s mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (iii) shall not
affect the Executive’s ability to terminate employment for Good Reason and the
Executive’s death following delivery of a Notice of Termination for Good Reason
shall not affect the Executive’s estate’s entitlement to severance benefits
provided under this Agreement upon a termination of employment for Good Reason.

 

“Notice of Termination” shall mean written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination. The failure
by the Executive or Duke Energy to set forth in the Notice of Termination any
fact or circumstance that contributes to a showing of Good Reason or Cause shall
not waive any right of the Executive or Duke Energy, respectively, hereunder or
preclude the Executive or Duke Energy, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or Duke Energy’s respective rights
hereunder.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

This RELEASE OF CLAIMS (the “Release”) is executed and delivered by Lynn J. Good
(the “Executive”) to DUKE ENERGY CORPORATION (together with its successors,
“Duke”).

 

In consideration of the agreement by Duke to provide the Executive with the
rights, payments and benefits under the Employment Agreement between the
Executive and Duke dated June 17, 2013 (the “Employment Agreement”), the
Executive hereby agrees as follows:

 

Section 1. Release and Covenant.  The Executive, of her own free will,
voluntarily and unconditionally releases and forever discharges Duke, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with Duke) (the “Duke Releasees”) from, any and all past or present
causes of action, suits, agreements or other claims which the Executive, her
dependents, relatives, heirs, executors, administrators, successors and assigns
has or may hereafter have from the beginning of time to the date hereof against
Duke or the Duke Releasees upon or by reason of any matter, cause or thing
whatsoever, including, but not limited to, any matters arising out of her
employment by Duke and the cessation of said employment or any claim for
compensation, and including, but not limited to, any alleged violation of the
Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, the North
Carolina Equal Employment Protection Act and any other federal, state or local
law, regulation or ordinance, or public policy, contract or tort law having any
bearing whatsoever on the terms and conditions of employment or termination of
employment. This Release shall not, however, constitute a waiver of any of the
Executive’s rights under the Employment Agreement.

 

Section 2. Due Care.  The Executive acknowledges that she has received a copy of
this Release prior to its execution and has been advised hereby of her
opportunity to review and consider this Release for 21 days prior to its
execution. The Executive further acknowledges that she has been advised hereby
to consult with an attorney prior to executing this Release. The Executive
enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein. This Release shall be revocable by the Executive during the 7-day period
following its execution, and shall not become effective or enforceable until the
expiration of such 7-day period. In the event of such a revocation, the
Executive shall not be entitled to the consideration for this Release set forth
above.

 

Section 3. Nonassignment of Claims; Proceedings.  The Executive represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Executive may have against Duke or any of the Duke
Releasees. The Executive represents that she has not commenced or joined in any
claim, charge, action or proceeding whatsoever against Duke or any of the Duke
Releasees arising out of or relating to any of the matters set forth in this
Release. The Executive further agrees that she will not seek or be entitled to
any

 

B-1

--------------------------------------------------------------------------------


 

personal recovery in any claim, charge, action or proceeding whatsoever against
Duke or any of the Duke Releasees for any of the matters set forth in this
Release.

 

Section 4. Reliance by Executive.  The Executive acknowledges that, in her
decision to enter into this Release, she has not relied on any representations,
promises or agreements of any kind, including oral statements by representatives
of Duke or any of the Duke Releasees, except as set forth in this Release and
the Employment Agreement.

 

Section 5. Nonadmission.  Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of Duke or any
of the Duke Releasees.

 

Section 6. Communication of Safety Concerns.  Notwithstanding any other
provision of this Agreement, the Executive remains free to report or otherwise
communicate any nuclear safety concern, any workplace safety concern, or any
public safety concern to the Nuclear Regulatory Commission, United States
Department of Labor, or any other appropriate federal or state governmental
agency, and the Executive remains free to participate in any federal or state
administrative, judicial, or legislative proceeding or investigation with
respect to any claims and matters not resolved and terminated pursuant to this
Agreement. With respect to any claims and matters resolved and terminated
pursuant to this Agreement, the Executive is free to participate in any federal
or state administrative, judicial, or legislative proceeding or investigation if
subpoenaed. The Executive shall give Duke, through its legal counsel, notice,
including a copy of the subpoena, within 24 hours of receipt thereof.

 

Section 7. Governing Law. This Release shall be interpreted, construed and
governed according to the laws of the State of North Carolina, without reference
to conflicts of law principles thereof.

 

This RELEASE OF CLAIMS is executed by the Executive and delivered to Duke
on                                                         .

 

 

 

 

 

EXECUTIVE

 

 

B-2

--------------------------------------------------------------------------------